t c memo united_states tax_court austin b ewell jr petitioner v commissioner of internal revenue respondent docket no filed date george f belyea for petitioner lloyd t silberzweig for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner has a deficiency in federal_income_tax of dollar_figure for after concessions we must decide the following whether various payments made by petitioner to and on behalf of his former spouse from march to date were alimony under sec_71 we hold that they were not because petitioner and his former spouse first had a divorce_or_separation_instrument on date whether petitioner may deduct dollar_figure for interest and dollar_figure for taxes that he paid on behalf of his former spouse as petitioner contends dollar_figure as respondent contends or some other amount we hold that he may deduct a portion of these expenses equal to the portion he proved he paid with his separate funds whether petitioner may deduct dollar_figure for business use of his jeep cherokee we hold that he may not section references are to the internal_revenue_code in effect for the year in issue unless otherwise stated rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in fresno california when he filed his petition he is a lawyer he represented public water districts and some farmers and ranchers he used the cash_receipts_and_disbursements_method of accounting b real_property belonging to petitioner and his former spouse in petitioner and his former spouse jointly owned the following property auberry road clovis cal --587 acres residence buildings cattle grazing land avenue ½ between road sec_35 and sec_36 madera county cal --20 acres of citrus trees avenue madera county cal --residence buildings and acres of citrus trees and kiwi vines millerton road fresno cal --386 acres of cattle grazing land millerton road forman ranch fresno cal --40 acres of cattle grazing land pittman hill road fresno county cal --a 50-percent interest in acres of grazing land oakwoods lane shaver lake cal --rental residence n van ness boulevard fresno cal --residence zenobia road rural route wakeman ohio--a one-third interest in acres with a residence and other buildings zenobia road lone elm farms rural route wakeman ohio--a 50-percent interest in acres with a residence and other buildings petitioner and his former spouse were jointly liable for the mortgages and property taxes on their jointly owned property petitioner's former spouse held a 100-percent interest in lot tract tehachapi cal petitioner held a percent interest in plover circle watsonville cal c petitioner’s separation from his former spouse petitioner and his former spouse separated on date in date petitioner’s former spouse gave him a written list of her expenses petitioner’s former wife was admitted to a psychiatric hospital in april and released in date during that time petitioner’s father-in-law told petitioner to preserve the community assets to maintain the farming and business properties and to keep the community payments current petitioner’s father-in-law was a judge on the california court_of_appeals and a partner with petitioner and petitioner’s former spouse on some ranches d petitioner’s bank accounts income and payment sec_1 bank accounts from march to date petitioner had five bank accounts account nos and on date petitioner and his former spouse had dollar_figure of community funds in the first three of those bank accounts community_income petitioner and his former spouse received dollar_figure in community_income from march to date in addition to the dollar_figure of community funds that they had when they separated their community funds totaled dollar_figure from march to date their community funds were insufficient to pay community obligations during that time petitioner’s separate funds petitioner deposited at least dollar_figure of his separate funds in their joint checking accounts he provided about dollar_figure per month from his salary those funds were available to pay their postseparation community obligations in petitioner spent dollar_figure of his separate funds to pay community expenses from date to date petitioner’s payments to and on behalf of his former spouse in date petitioner began to pay about dollar_figure per month to support his former spouse he made no payments to his former spouse from december to date from march to date petitioner paid dollar_figure of the lease expenses for his former spouse’s car and paid mortgage interest of dollar_figure mortgage principal of dollar_figure and property taxes of dollar_figure related to property he owned jointly with his former spouse from april to date petitioner paid his former spouse' sec_50 percent share of farming expenses dollar_figure and rental expenses dollar_figure in petitioner paid dollar_figure for accounting fees to prepare his and his former spouse’s joint income_tax return on date petitioner paid the california franchise tax board dollar_figure for his and his former spouse’s state taxes e negotiations between family law attorneys regarding petitioner’s payments to and on behalf of his former spouse on date james b preston preston counsel to petitioner's former spouse wrote a letter to donald magarian magarian petitioner's divorce counsel stating in pertinent part as temporary arrangements we would propose the following temporary orders joint legal and physical custody of the minor children as arranged between the parties each party maintain the furniture fixtures appliances and vehicles in their respective possession each party restrained from disposing of community or separate assets family support of dollar_figure per month personal restraining orders against harassment by either party against the other party family members and friends mr ewell continue to maintain mrs ewell and the minor children on major medical health and vehicle insurance and any non-covered medical dental psychological and medication be paid_by mr ewell mr ewell continue to maintain life_insurance in current amounts with mrs ewell and the children as primary beneficiaries mr ewell pay the outstanding credit accounts mr ewell advance attorney fees of dollar_figure toward mrs ewell's attorney fees plus whatever our accountant may require as a retainer please review and if satisfactory i will prepare a formal order additionally once the order is prepared i would request my accountants be given access to the financial records of the parties on date magarian wrote preston a letter stating as follows i have received your letter dated date and have had the opportunity to review it with mr ewell after my discussion with mr ewell it was brought to my attention that both mr ewell and his wife feel it would be beneficial for them to go to joint counselling before any major expenses regarding the legal aspects of the dissolution of marriage take place it appears that the parties would desire to maintain the status quo at this time with the foregoing in mind i am going to address the nine points you raised in your letter for a temporary agreement as follows the custodial arrangement would be acceptable pending the parties attending joint counselling with a psycologist sic that they can agree upon acceptable acceptable except in the ordinary course of business mr ewell would continue to take care of the wife and children's needs as he has been doing for the past few months which appears to be acceptable to the wife at this point in time i do not know the urgency of an immediate restraining order however if your client feels it is necessary at this time obviously mr ewell will comply acceptable except that psychological and medication be controlled by some type of dollar amount acceptable acceptable however if there is going to be an order we will have to reserve jurisdiction regarding reimbursement to mr ewell mr ewell is well aware of the law that would require him to pay to you reasonable attorney fees for this case after some discussion he feels that at this point since hopefully there will be no legal activity that he would be willing to pay to you dollar_figure on account and then we can discuss further attorneys fees depending on what the future of this case has in store at that time we can also come to some type of conclusion of how much an accountant would need i am sure that will be no problem at the time when the issues are before us after you review this letter please contact me as i would like to get your thoughts on the matter robert stringham stringham succeeded a mr hicks not otherwise described in the record who had succeeded preston on date stringham wrote magarian a letter that included the following kristine ewell has called me to tell me that while mr ewell had agreed to increase support from dollar_figure per month to dollar_figure per month he has instead in the last two payments reduced the support by dollar_figure per payment down to dollar_figure per month we propose in behalf of mrs ewell that we stipulate to a temporary order providing for child_support of dollar_figure per month per child and spousal support of dollar_figure per month child_support and spousal support proposed to be payable in semi-monthly installments on the 1st and 15th of each month commencing date we would like to have a partial payment of account of fees and costs at this time of dollar_figure since mrs ewell is in need of these funds we look forward to hearing from you within the next week in the hope that a hearing can be avoided f temporary stipulation and order re child custody and joint arrangement on december and the parties signed a temporary stipulation and order re child custody and joint arrangement family support attorney fees and other orders the superior court of california for fresno county filed it on or about december it provided in part it is further ordered that respondent husband shall pay to petitioner wife the sum of dollar_figure per month support commencing date payable dollar_figure on the 15th and dollar_figure on the __ and continuing __ day of each and every month thereafter until wife ___ dies husband dies or further order of the court in regard to these payments time shall be of the essence the court shall reserve jurisdiction over whether these payments shall be charged in whole or part to respondent husband's separate_property or the community note blanks indicate illegible parts of the copy of the document in evidence it also required petitioner to keep current the obligations of the community to the best of his ability until such time as the liquidity of the community estate is known upon presentation of an accounting by respondent husband and one-half of any such payments from respondent husband’s separate_property shall be reimbursed to him by the community the court shall reserve jurisdiction to determine whether reimbursement being sought by respondent husband is a benefit to the community or to his separate_property or whether community_property asset had a use value which would have an affect sic on reimbursement petitioner's dollar_figure payment to his former spouse on date included dollar_figure for alimony and dollar_figure for child_support g petitioner’s jeep cherokee in petitioner leased a four-wheel-drive jeep cherokee jeep that he used for commuting to work his law practice farming ranching and rental businesses and for personal_use he also had a audi petitioner paid dollar_figure to lease and operate the jeep in he did not have any records showing how he used the jeep in h bankruptcy of petitioner’s former spouse on date petitioner’s former spouse filed a petition in bankruptcy with the u s bankruptcy court case no a-11 petitioner claimed that he was entitled to receive reimbursement of dollar_figure from her bankruptcy_estate the superior court which had jurisdiction over petitioner’s divorce approved his claim but his former spouse disputed it petitioner’s former spouse appealed to the u s court_of_appeals for the ninth circuit a trustee was appointed in the bankruptcy case the bankruptcy_estate did not pay petitioner as of the date of trial petitioner had not been reimbursed and there was little or nothing left in the estate for petitioner or his former spouse it is highly unlikely that petitioner will be reimbursed by his former spouse’s bankruptcy_estate opinion a whether petitioner and his former spouse had a written_separation_agreement before date parties' contentions petitioner contends that he may deduct as alimony support payments he made to and on behalf of his former spouse from august to date he argues that a written support agreement existed on date he contends that his former spouse’s list of expenses his claimed oral agreement to pay her dollar_figure per month the date exchange of letters between the family law attorneys and notations petitioner wrote on checks constitute a written_agreement for purposes of sec_71 respondent contends that there was no written support agreement before date on that date the court with jurisdiction over the parties’ divorce signed the stipulated judgment respondent contends that petitioner’s payments from august to date are not alimony except petitioner concedes that dollar_figure he paid to his former spouse from mar to date is not alimony respondent concedes that dollar_figure that petitioner paid to his former spouse on date was alimony written_separation_agreement requirement a taxpayer may deduct alimony or separate_maintenance payments sec_215 alimony is any payment in cash if among other requirements it is received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 a divorce_or_separation_instrument is a a decree of divorce or separate_maintenance or a written instrument incident to the decree b a written_separation_agreement or c a decree requiring a spouse to pay for the support or maintenance of the other spouse sec_71 no decree was in effect when petitioner made the payments at issue thus we must decide whether there was a written_separation_agreement under sec_71 before date the term written_separation_agreement is not defined by sec_71 its legislative_history or the commissioner's regulations 59_tc_97 a written_separation_agreement is a clear written_statement of the terms of support for separated parties id pincite it must be a writing that constitutes an agreement 84_tc_809 affd without published opinion 809_f2d_260 4th cir whether petitioner and his former spouse had a written_separation_agreement before date petitioner and his former spouse separated on date respondent contends that we should not believe petitioner’s testimony that his former spouse gave him a list of her expenses which totaled about dollar_figure per month which he agreed to pay respondent points out that petitioner did not provide respondent or the court with a copy of the list but gives no other reason that we should disbelieve petitioner petitioner’s claim is consistent with the fact that he in fact paid those amounts in the months after date we accept petitioner’s testimony that his former spouse gave him a written list of her expenses and that he told her that he would pay those amounts petitioner contends that his oral agreement is part of a written_separation_agreement we disagree an agreement must be written for purposes of sec_71 sec_71 grant v commissioner supra see 70_tc_525 interpreting similar language in sec_71 the family law attorneys for petitioner and his former spouse conducted negotiations relating to the terms of a separation agreement from august to date but they did not reach an agreement on date the family law attorneys signed a stipulated judgment the stipulated judgment required petitioner to pay alimony of dollar_figure per month and child_support of dollar_figure per month and to pay community obligations subject_to his right to be reimbursed for one-half of the payments he made with his separate funds petitioner argues that the written list of expenses his former spouse gave him the letters exchanged by the attorneys and notations petitioner claims he made on checks he issued considered together constitute a written_separation_agreement we disagree an agreement requires mutual assent or a meeting of the minds 90_tc_684 letters which do not show that there was a meeting of the minds are not a written_separation_agreement under sec_71 grant v commissioner supra 59_tc_846 there was no agreement reached in the letters between the family law attorneys the letters show only that there was a negotiation preston made nine proposals including family support of dollar_figure per month in his letter dated date magarian said two provisions were acceptable two were conditionally acceptable and five were unacceptable magarian rejected preston's proposal that petitioner pay family support of dollar_figure per month petitioner contends that he noted on each of his checks that the payment was for support and that those check notations are a part of the written_separation_agreement we disagree the checks are not in evidence even if they were the fact that petitioner made a notation on a check does not show that he agreed to provide support petitioner points out that he paid support after the exchange of letters however the fact that he made payments does not show that there was a written_agreement on the contrary the letters themselves show that there was not we conclude that petitioner’s former spouse’s list of expenses negotiation letters between the family law attorneys check notations and the fact that petitioner provided support are not a written_separation_agreement for purposes of sec_71 and sec_215 thus payments that petitioner made before the stipulated judgment was entered on date are not alimony b whether petitioner may deduct dollar_figure for interest and dollar_figure for taxes as his former spouse’s share of business_expense sec_1 parties' contentions and background petitioner contends that he may deduct his payment of his former spouse’s share of interest dollar_figure and taxes dollar_figure for business properties that they owned jointly because he used his separate funds to pay those expenses in light of our conclusion we need not decide respondent’s contention that we lack jurisdiction to decide whether petitioner may deduct some of these items because he did not claim them as a deduction on his income_tax return or in the petition in this case respondent contends that petitioner did not show that they were deductible expenses or that he used his separate funds to pay them respondent also contends that petitioner may not deduct those amounts because he had substantial community funds available when he paid them respondent concedes that petitioner may deduct his one-half share of those amounts which we treat as a concession that the interest and taxes at issue would have been deductible if paid_by petitioner's former spouse whether the possibility that petitioner may be reimbursed bars him from deducting his payment of his former spouse’s share of mortgage interest and property taxes respondent contends that petitioner may not deduct his payments of his former spouse’s share of mortgage interest and property taxes because he has a right to be reimbursed by her respondent contends that 212_f2d_552 5th cir affg a memorandum opinion of this court dated date 28_tc_564 and conte v commissioner tcmemo_1981_571 affd 722_f2d_727 2d cir support this contention we disagree petitioner concedes that he had a right to be reimbursed for community expenses that he paid with his separate funds from march to date however none of the cases respondent relies on involved mortgage interest and real_property_taxes for which the taxpayer was jointly and severally liable the payments were for repairs maintenance and capital improvements for jointly owned property paid entirely by one of the owners in contrast to this case the commissioner conceded in conte that the taxpayer could deduct real_estate_taxes and mortgage interest to the extent he paid them because he was jointly and severally liable for those obligations conte v commissioner supra unlike this case in none of those cases did the court find that reimbursement would be highly unlikely in estate of boyd and conte we did not consider the probability that the taxpayers would be reimbursed in levy the court found that the taxpayers did not show that they could not have enforced their right to be reimbursed levy v commissioner supra pincite petitioner and his former spouse are jointly and severally liable for the mortgage interest and property taxes at issue petitioner could lose the properties if the mortgage interest and property taxes were not paid taxpayers may deduct the payment of expenses for which they are not liable if necessary to protect their property interests 139_f2d_242 2d cir 27_tc_921 10_tc_73 we conclude that petitioner may deduct the amount he paid for his former spouse’s share of mortgage interest and real_estate_taxes to the extent he has proven that he paid it with his separate funds tracing of community funds and petitioner’s separate funds the parties agree that petitioner may use either the family expenditure or direct tracing method to show the amount if any of separate funds that he used to the pay community debts that he seeks to deduct under the family expenditure method total community expenditures are subtracted from total community funds to show whether any community funds remain under the direct tracing method each check from and each deposit to a particular account is listed in chronological order and the balances in the account are computed after each transaction a separate transaction account balance is computed for the community_property the husband's separate_property and the wife's separate_property for each account whether exhibit is admissible petitioner’s exhibit purports to use the direct tracing method to show that he used his separate funds to pay the community debts exhibit is a worksheet consisting of eight george belyea who represented petitioner in this case briefly testified to authenticate worksheets including exh with which the parties had been working for several months to trace petitioner’s community and separate funds respondent objected to his testimony and the admission of the exhibits that continued pages each with columns in exhibit george belyea belyea who represented petitioner in this case used lotus software to analyze to checking account transactions the contents of voluminous writings which cannot conveniently be examined in court may be presented in summary form if the writings are made available for examination or copying or both by other parties at a reasonable_time_and_place fed r evid respondent contends that exhibit is not admissible because it is an improper summary under rule of the federal rules of evidence and because in violation of the court’s standing_pretrial_order it was not exhanged days ahead of the first day of the trial session respondent contends that petitioner did not provide a copy of exhibit until days before the trial session began in violation of the court’s standing_pretrial_order which requires the parties to exchange documents at least days before the trial session begins continued he sought to authenticate on the grounds that his testimony was barred by rule f respondent’s counsel conceded that he was not surprised by what belyea said we overruled respondent's objection but invited the parties to argue this issue on brief respondent did not do so which we treat as respondent's concession see 84_tc_693 affd without published opinion 789_f2d_917 4th cir cf 96_tc_845 affd without published opinion 988_f2d_120 9th cir 22_tc_824 petitioner contends that belyea gave respondent substantially_similar versions of exhibit months before trial respondent’s counsel said that he saw prior versions of exhibit more than days before the trial session began but did not see a version of exhibit with the columns community checking account balance and combined checking account balance until date petitioner contends that the data in exhibit is taken from exhibits 13-m and we disagree exhibits 13-m and are not the source of the data in column sec_11 community checking account balance a b ewell salary expense reimbursement a b ewell separate_property checking acct balance and combined checking account balance of exhibit belyea said that he gave respondent’s counsel the data on which he based those column sec_3 months before trial however at trial belyea could not identify the data on which he based column sec_11 and which included the columns that respondent’s counsel identified exhibit is apparently the source for column of exhibit entitled trans from community savings account but not for any other columns we conclude that column sec_1 to to and of exhibit are based on exhibit 13-m and that column of exhibit is based on exhibit the rest of exhibit is not based on other evidence thus columns and of exhibit are admissible but column sec_11 and are not whether exhibit shows that petitioner used his separate funds to pay business_interest and taxes a direct tracing method petitioner contends that exhibit shows under the direct tracing method that he used his separate funds to pay business_interest and taxes we disagree petitioner contends that exhibit shows that after issuance of check no on date there were no community funds in the checking account the community balance remained in deficit for the rest of and by date he had used dollar_figure of his separate funds to pay for the community deficit exhibit without column sec_11 and does not establish that there were no community funds in the accounts on date or that petitioner and his former spouse had insufficient community funds to pay community expenses after date it does not show all of the community funds on deposit when petitioner and his former spouse separated exhibit does not include the dollar_figure of community funds petitioner and his former spouse had when they separated on date even if all of exhibit were admitted it only shows a beginning community checking account balance of dollar_figure and no other community funds before date petitioner has not identified the source of the dollar_figure or any of the beginning balances in exhibit exhibit does not show that they spent more than dollar_figure by date exhibit does not properly apply the direct tracing method it does not directly trace petitioner’s separate funds through the commingled accounts to the specific payments that he seeks to deduct exhibit does not list the balance of each account and the balance of petitioner’s separate funds computed after each transaction as required by the direct tracing method it appears that belyea combined petitioner’s five accounts on exhibit exhibit does not directly trace each transaction in each account and show the community and separate fund balance after each transaction thus even if exhibit were fully admitted petitioner has not proven that the community funds were in deficit after date we conclude that petitioner has not shown that he used his separate funds to pay his former spouse’s share of mortgage interest and property taxes for their business properties through the direct tracing method b family expenditure method respondent concedes that the family expenditure method shows that petitioner used some of his separate funds to pay mortgage interest and property taxes respondent concedes that petitioner may deduct dollar_figure petitioner contends that he may deduct dollar_figure petitioner paid mortgage interest of dollar_figure mortgage principal of dollar_figure and property taxes of dollar_figure a total of dollar_figure from march to date during that time he had dollar_figure of community funds community funds in an account in which community and separate funds are commingled are presumed to have been used to pay community obligations see v see cal 2d p 2d hicks v hicks cal app 2d cal rptr applying that presumption here respondent concedes that petitioner used dollar_figure dollar_figure - dollar_figure of his separate funds to pay community obligations which included mortgage principal interest and property taxes to compute the amount of separate and community funds used for principal interest and taxes the parties in the rule_155_computations should compute the amount of separate and community funds used to pay principal interest and property taxes by using the ratio of dollar_figure separate funds over dollar_figure community funds percent thus petitioner may deduct percent of his former spouse’s share of mortgage interest and property taxes that he paid before date whether petitioner may deduct amounts he paid with his separate funds if community funds were available respondent contends that petitioner may not deduct amounts that he paid for his former spouse’s share of community business_expenses with his separate funds because there were community funds available in a separate savings account we disagree the direct tracing method does not require all community funds to be exhausted first under the direct tracing method a party can prove that he or she used his or her separate funds even if other community funds are available our acceptance of respondent’s contention would in effect eliminate the direct tracing method and require the parties to use the family expenditure method respondent stipulated that either of the two methods may be used under california law to trace whether a party used separate funds to pay particular expenditures thus respondent’s position is contrary to respondent’s stipulation that allows parties to use the direct tracing and family expenditure methods to trace funds respondent provides no persuasive authority for this contention respondent contends that bozek v commissioner tcmemo_1986_37 porter v commissioner tcmemo_1979_104 kaonis v commissioner tcmemo_1978_184 affd without published opinion 639_f2d_788 9th cir and powell v commissioner tcmemo_1967_32 hold that spouses filing separate_income tax returns may deduct only one-half of the community expenses even if one spouse pays all of them unless there is an allocation agreement however those cases do not control here because in them in contrast to this case we did not decide that the taxpayer could not prove that he or she used separate funds to pay community obligations where community funds were available we conclude that the fact that community funds were not exhausted does not preclude petitioner from deducting the amounts that he paid for community obligations with his separate_property conclusion we conclude that petitioner may deduct percent of his former spouse's share of mortgage interest and property taxes that he paid in c jeep expenses petitioner contends that he may deduct as a business_expense dollar_figure which he paid in to lease and operate his jeep two cases that respondent cites powell v commissioner tcmemo_1967_32 and finney v commissioner tcmemo_1976_329 hold that a taxpayer may not deduct more than the taxpayer’s share of a community obligation if the taxpayer did not establish that the taxpayer used separate funds to pay the community obligation in finney we held that the taxpayer who owned property with his wife as tenants_by_the_entirety could deduct all of the mortgage interest payment because he made the payments with his separate funds petitioner deducted dollar_figure on schedule a of his return for employee business_expenses relating to his jeep respondent contends that petitioner did not substantiate that he paid those amounts used the jeep to commute to his office and for other personal uses and had no records of the business use of the jeep petitioner contends that he is not required to have automobile use logs because he used the jeep almost exclusively for his farming and rental activities and his business usage of his audi exceeds his personal_use of the jeep a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 however automobile expenses are subject_to special substantiation rules the jeep is listed_property under sec_280f because it is a passenger_automobile a taxpayer may not deduct automobile expenses unless he or she substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount time and place and business_purpose of the expense sec_274 petitioner has not substantiated the purpose time or place of travel for any of the jeep expenses as required under sec_274 he did not have a log or records of the mileage dates locations or business_purpose of the trips he took in the jeep we disagree with petitioner’s contention that he may count business use of his audi to offset personal_use of the jeep petitioner offers no authority to support this argument and we know of none also petitioner has not provided any logs or other evidence of his use of the audi the substantiation requirements do not apply to a qualified_nonpersonal_use_vehicle sec_274 a qualified_nonpersonal_use_vehicle is any vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes sec_274 petitioner contends that the jeep is a qualified_nonpersonal_use_vehicle we disagree sec_1 5t k ii temporary income_tax regs fed reg date partial list of qualified nonpersonal use vehicles including clearly marked police and fire vehicles ambulances hearses vehicles designed to carry cargo with a gross weight of more than big_number pounds bucket trucks cement mixers combines cranes derricks delivery trucks with seating only for the driver dump trucks flatbed trucks forklifts refrigerated trucks school buses tractors and other special purpose farm vehicles a jeep is not like these specialized-use vehicles we conclude that petitioner may not deduct amounts for the jeep in excess of that allowed by respondent to reflect concessions and the foregoing an order will be issued denying in part respondent's motion to strike the testimony of george f belyea and related documents and decision will be entered under rule
